DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: None of the prior art recites the highlighted portion of the independent claims.
Claim 1 recites an apparatus for a user equipment (UE), the apparatus comprising:
a memory interface to send or receive, to or from a memory device, data corresponding to a delay for primary cell (PCell) interruption; and a processor coupled to the memory interface to: decode a physical downlink shared channel (PDSCH) from a serving cell comprising an activation command or a deactivation command for a secondary cell (SCell), the activation command or the deactivation command in a first subframe of the PDSCH; in response to the activation command or the deactivation command:
based on a transmission time interval (TTI) corresponding to the PDSCH, determine the delay for PCell interruption, the delay corresponding to a selected second subframe after the first subframe; and suspend data communication on the PCell at or after the second subframe for the PCell interruption, wherein: the first subframe corresponding to the activation command or the deactivation command comprises a subframe n;
a configured short TTI parameter is to indicate that the activation command or the deactivation command is transmitted on the PDSCH with a shortened TTI (sTTI), and a determine the delay for the PCell interruption comprises to determine that the PCell interruption does not occur before a subframe n+5 if the activation command or the deactivation command is transmitted on the PDSCH with the short TTI parameter not configured and the short processing time parameter set to false.

Claim 18 recites a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: receive an activation command or a deactivation command for a secondary cell (SCell) in a subframe n of a physical downlink shared channel (PDSCH); and perform primary cell (PCell) interruption in response to the activation command or the deactivation command, wherein the PCell interruption:
does not occur before subframe n+5 if the activation command or the deactivation command is transmitted on the PDSCH with a short TTI parameter not configured and a short processing time parameter set to false;
does not occur before subframe n+4 if the activation command or the deactivation command is transmitted on the PDSCH with the short TTI parameter not configured and the short processing time parameter set to true; and does not occur before subframe n=3 if the activation command or the deactivation command is transmitted on the PDSCH with TTI length corresponding to a slot duration.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR  can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463